Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142163 & (27)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  SOCIALIST PARTY OF MICHIGAN and                                                                          Brian K. Zahra,
  DWAIN C. REYNOLDS III,                                                                                              Justices
            Plaintiffs-Appellants,
  v                                                                 SC: 142163
                                                                    COA: 299951
                                                                    Ingham CC: 10-000867-CZ
  SECRETARY OF STATE,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion to strike is DENIED. The application for leave
  to appeal the September 3, 2010 judgment of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2011                      _________________________________________
         d0418                                                                 Clerk